EXHIBIT 10.1

 

SEPARATION, NON-COMPETE, NON-SOLICITATION, AND

 NON-DISCLOSURE AGREEMENT AND GENERAL RELEASE

 

Dear Mark,

 

This Letter Agreement (the “Agreement”) entered into August 11, 2008 reflects
our mutual understanding with respect to your separation from ACI
Worldwide, Inc. (the “Company” and together with its and their subsidiaries and
affiliates, “ACI”) and sets forth the payments and benefits that you will be
eligible to receive under this Agreement, subject to the terms and conditions
set forth herein.

 

1.                                       Your employment with ACI will terminate
effective August 31, 2008 (the “Termination Date”).  Effective as of the
Termination Date, you will cease to be an employee of ACI and you will have no
authority to take any action on behalf of or otherwise bind ACI.  You also agree
to take all actions necessary to resign from any directorship you may hold with
ACI.

 

2.                                       Until the close of business on the
Termination Date, you will continue to receive (a) salary payments at your
current annual base salary rate of $270,000 per annum (less applicable
withholdings and deductions), paid in accordance with ACI’s payroll practices in
the ordinary course and (b) the benefits commensurate with the level and type of
benefits you currently receive.

 

3.                                       In consideration for you entering into
this Agreement, including, you agreeing to comply with the covenants set forth
in Section 5 and executing the attached General Release (which is incorporated
herein), ACI will pay you each year for a period of two years from the
Termination Date in accordance with the Company’s normal pay periods 50% of your
Average Annual Compensation (which shall consist of salary and cash compensation
pursuant to incentive plans) for the three calendar years preceding the
Termination Date (the “Average Annual Compensation”), less applicable
withholdings and deductions (“Additional Payments”).  The Average Annual
Compensation equates to $466,484.00.  In addition to the Additional Payments,
you will be eligible to receive, in full satisfaction of Company’s obligation to
you under the 2008 Executive Management Incentive Compensation Plan (the “MIC”),
an amount equal to the MIC bonus you would have received on the date of payment
for the period from January 1, 2008 to June 30, 2008, such amount to be
calculated in a manner similar to the amount calculated under the MIC for other
employees in accordance with the terms of the MIC based on your achievement
level (without regarding to any subsequent adjustments under the MIC) and will
be paid to you on or about August 31, 2008.

 

4.                                       This Agreement sets forth the entire
agreement and understanding relating to your employment relationship with and
termination from ACI, and supersedes all prior discussions, negotiations, and
agreements concerning your employment with ACI and separation therefrom,
including but not limited to, Stock and Warrant Holders’ Agreement among ACI
Holding, Inc and the several stock and warrant holders named in Appendix I
thereto, dated December 30, 1993 and the Change in Control Employment Agreement
between you and the Company, as of

 

--------------------------------------------------------------------------------


 

August 31, 2007; provided that the provisions of the USSI, Inc. Employee
Invention and Confidential Information Agreement (“USSI Agreement”) dated
June 12, 1998, previously executed by you shall remain in full force and effect
to the extent the provisions contained therein are not inconsistent with the
provisions contained in this Agreement.  You agree that the terms of the USSI
Agreement are applied to and for the benefit of ACI Worldwide, Inc. and its and
their subsidiaries and affiliates as if original parties thereto.

 

5.                                       In consideration of the payments and
benefits described in Section 3 above, you hereby:

 

(a)                                  Agree to execute the General Release, and

 

(b)                                 covenant and agree that for a period of
twenty-four (24) months from the Termination Date (the “Non-Compete Period”),
you will not, directly or indirectly, individually or on behalf of any other
person or entity do or suffer any of the following:

 

(i)                                     engage or have an economic interest in
(whether as owner, shareholder, investor, partner, lender, consultant, employee,
agent, director or otherwise) any business which the Company is engaged or has
reasonably firm plans to engage in during twenty-four (24) months prior to the
Termination Date (the “Competing Business”) (including any successor in interest
which has acquired the Competing Business within the Non-Compete Period);
provided, however, that nothing in this subparagraph will be deemed to prohibit
the acquisition or holding of not more than 5% of the shares or other securities
of a publicly traded entity;

 

 (ii)                               seek or accept employment with, or call on,
or solicit the business of, or sell to, or service (directly or indirectly, on
your own behalf or in association with any other individual or entity), any of
the Company’s Client’s with whom you did business and had personal contact while
employed by Company except to the extent such activities are unrelated to, and
not competitive with, the business, products and/or services that you offered or
provided on behalf of the Company and cannot adversely affect the Company’s
relationship or volume of business with such customers;

 

(iii)                               solicit any business pertaining to the
Company Business or request, induce, or advise any Company Client to withdraw,
curtail, or cancel such Company Business with ACI; or knowingly accept any
business pertaining to the Company Business from any Company Client; or

 

(iv)                              solicit (on behalf of any individual or entity
other than the Company) for employment any current employee of the Company with
whom you actually worked and had personal contact while employed by the Company,
except to the extent such solicitation for employment is for an enterprise that
is not competitive with the business, products or services offered or provided
on behalf of the Company and cannot adversely affect the Company’s relationship
or volume of business with its customers.  You specifically acknowledge, without
limitation, that any employee who was employed at the Company’s facility at
which your primary office was located, and who worked at such facility while you
were employed by the Company, should be considered an “employee of the Company
with whom you actually worked and had personal contact while employed by the
Company,”

 

2

--------------------------------------------------------------------------------


 

unless you can prove otherwise.   For purposes of this Section 5(b), the term
“solicit” includes, but is not limited to, (A) initiating communications with an
Employee relating to possible employment and (B) offering bonuses or additional
compensation to encourage an Employee to terminate his or her employment; or
hiring, engaging, or retaining (or arranging to have any other person do so) any
Employee to work for any Company Client or Competing Business.

 

(v)                                 You acknowledge that during the course of
your 23 years with the Company that you held high-level executive positions and
as a result you acquired unique and valuable information about the operations,
customers and personnel of the Company which comprises part of the Company’s
customer goodwill.  You specifically acknowledge that the restrictions in
Section 5(b) are necessary and reasonable for the protection of the Company’s
customer goodwill, and that such restrictions will not prevent you from being
gainfully employed following termination of employment with the Company because
you will be free to engage in any occupation as long as you honor the
restrictions contained in such paragraphs.

 

6.                                       (a)                                 
You agree not to disclose, at any time, to any person not employed by ACI, or
not engaged to render services to ACI, except with the prior written consent of
the Board any confidential information of ACI obtained by you while in the
employ of ACI, including, without limitation, information relating to the
finances, strategy, organization, operations, inventions, processes, formulae,
plans, devices, compilations of information, methods of distribution, customers,
supplies, client relationships, marketing strategies or trade secrets of ACI;
provided, however, that this provision shall not preclude you from use or
disclosure of information known generally to the public or of information not
considered confidential by persons engaged in the business conducted by ACI or
from disclosure required by law or court order if, in the case of such required
disclosure, you have given ACI reasonable prior notice in order to permit ACI to
take steps to protect the information from public disclosure.  You agree that
your agreement in this Section 6 shall be in addition to, and not in limitation
or derogation of, any obligations otherwise imposed by law upon you in respect
of confidential information and trade secrets of ACI.

 

(b)                                 You agree that you will not take with you,
without the prior written consent of an officer authorized to act in the matter
by the Board, and will surrender to ACI prior to the Termination Date, any
record, list, drawing, blueprint, specification or other document or property of
ACI, together with any copy and reproduction thereof, mechanical or otherwise,
which is of a confidential nature relating to ACI, including without limitation,
relating to its finances, strategy, organization, operations, inventions,
processes, formulae, plans, devices, compilations of information, methods of
distribution, customers, suppliers, client relationships, marketing strategies
or trade secrets, which was obtained by you or entrusted to you during the
course of your employment with ACI.

 

(c)                                  You agree that you shall not at any time,
directly or indirectly, make or cause to be made any statement or criticism
which is adverse to the interests of ACI or their clients or customers; nor will
you take any action that may reasonably cause ACI or its clients or customers
significant embarrassment, humiliation, or otherwise cause or contribute to ACI
or their clients or customers being held in disrepute by the public or ACI’s
clients, customers, or

 

3

--------------------------------------------------------------------------------


 

employees, except as required by law.

 

7.                                       You agree to cooperate fully with ACI’s
counsel in connection with any present or future actual or threatened litigation
or administrative proceeding involving ACI that relates to events, occurrences
or conduct occurring (or claimed to have occurred) during the period of your
employment with ACI.  You agree that this cooperation by you will include, but
not be limited to: (i) making yourself reasonably available for interviews and
discussions with ACI’s counsel as well as for depositions and trial testimony;
(ii) if depositions or trial testimony are to occur, making yourself reasonably
available and cooperating in the preparation therfor as and to the extent that
ACI or ACI’s counsel reasonably requests; (iii) refraining from impeding in any
way ACI’s prosecution or defense of such litigation or administrative
proceeding; and (iv) cooperating fully in the development and presentation of
ACI’s prosecution or defense of such litigation or administrative proceeding. 
ACI acknowledges that your availability shall be subject to your business and
personal schedule; provided, however, that you agree that you shall not
unreasonably withhold your availability for such cooperation, consultation and
advice.  ACI agrees that it will reimburse you for your reasonable expenses
incurred while giving such cooperation.  ACI further agrees that in the event
the time required for you to fulfill your obligations under this paragraph 7
exceeds five full working days within a 52 week period, ACI will compensate you
for your time in excess of 5 days at the rate of $739.73 (base salary divided by
365) per 8-hour work day.

 

8.                                       The parties agree and acknowledge that
if any provision or subpart (collectively “provision”) of this Agreement or the
application of any provision hereof to any person or circumstances is held
invalid, unenforceable or otherwise illegal, the remainder of this Agreement and
the application of such provision to any other person or circumstances will not
be affected, and the provision so held to be invalid, unenforceable or otherwise
illegal will be reformed to the extent (and only to the extent) necessary to
make it enforceable, valid or legal.  To the extent any provisions held to be
invalid, unenforceable or otherwise illegal cannot be reformed, such provisions
are to be stricken and the remainder of this Agreement will be binding on the
parties and their successors and assigns as if such invalid or illegal
provisions were never included in this Agreement from the first instance.

 

9.                                       The parties further acknowledge and
agree that the covenants contained in Section 5 are reasonable under the
circumstances, and further agree that if in the opinion of any court of
competent jurisdiction or arbitrator that any such covenant is not reasonable in
any respect, such court or arbitrator will have the right, power and authority
to sever or modify any provision or provisions of such covenants as to the court
or arbitrator will appear not reasonable and to enforce the remainder of the
covenants as so amended.  You acknowledge and agree that the remedy at law
available to ACI for breach of any of your obligations under Section 5 would be
inadequate and that damages flowing from such a breach may not readily be
susceptible to being measured in monetary terms.  Accordingly, you acknowledge,
consent and agree that, in addition to any other rights or remedies that ACI may
have at law, in equity or under this Agreement, ACI will be entitled to
immediate injunctive relief and may obtain a temporary or preliminary order
restraining any threatened or further breach, without the necessity of proof of
actual damage and without posting bond.  Without limiting the applicability of
this Section 9 or in any way affecting the right of ACI to seek equitable
remedies and damages hereunder, you agree that in the event you breach any of
the provisions of Section 5 or engage in any activity that would constitute a

 

4

--------------------------------------------------------------------------------


 

breach under Section 5, but the provisions of Section 5 cannot be enforced as
determined by a court of competent jurisdiction or an arbitrator as a matter of
law, then ACI’s obligation to pay any sums not yet paid to you pursuant to
Section 3 above shall be terminated, and you shall owe and return all sums paid
under Section 3 above less 5%.  In addition, without limiting the applicability
of any part of this Section 9,  you agree that if you threaten to or engage in
any activity that would constitute a breach under Section 5, then ACI’s
obligation to pay any sums not yet paid to you pursuant to Section 3 above shall
be immediately terminated, and that ACI may set off against or recoup from any
amounts due under this Agreement or paid under this Agreement to the extent of
any losses incurred by ACI as a result of any breach by you of the provisions; 
this provision does not limit ACI’s rights to seek damages in excess of any
amounts due or paid under this Agreement.

 

10.                                 (a)                                  You and
ACI agree that this Agreement is performable in whole or in part in the State of
Nebraska and is executed in whole or in part in the State of Nebraska.  It shall
be governed by and construed and interpreted in accordance with the laws of the
State of Nebraska (without regard to principles of conflicts of laws), and all
questions relating to the validity and performance hereof and remedies hereunder
shall be determined in accordance with such law.  Except as provided for in
Section 10(b), the parties consent to the exclusive jurisdiction of the state
and federal courts within Douglas County, Nebraska for the enforcement,
interpretation or resolution of any matter relating to this Agreement, and you
expressly waive any objection to personal jurisdiction and venue within Douglas
County, Nebraska.

 

(b)                                 You and ACI agree that any dispute, claim or
controversy arising out of or relating to this Agreement, including without
limitation any dispute, claim or controversy concerning validity,
enforceability, breach or termination hereof, shall be finally settled through
arbitration by a single arbitrator selected under the rules of the American
Arbitration Association for arbitration of employment disputes conducted in
Douglas County, Nebraska. You agree that the arbitration shall be held in Omaha,
Douglas County, Nebraska. The arbitration shall be governed by the AAA
Employment Rules and Mediation Procedures.  The parties agree that:  each party
will be entitled to present evidence and argument to the arbitrator; the
arbitrator will have the right only to interpret and apply the provisions of
this Agreement and may not change any of its provisions, except as expressly
provided in Section 8); and the arbitrator will permit reasonable pre-hearing
discovery of facts, to the extent necessary to establish a claim or a defense to
a claim, subject to supervision by the arbitrator.    The parties agree that the
determination of the arbitrator will be conclusive and binding upon the parties
and judgment upon the same may be entered in any court having jurisdiction
thereof.  The arbitrator will give written notice to the parties stating the
arbitrator’s determination, and will furnish to each party a signed copy of such
determination.  The parties agree that the expenses of arbitration including
filing fees will be borne equally by you and ACI or as the arbitrator equitably
determines consistent with the federal law; provided, however, that your share
of such expenses will not exceed the maximum permitted by law.  The parties
agree that any arbitration or action pursuant to this Section 10 will be
governed by and construed in accordance with the substantive laws of the State
of Nebraska and, where applicable, federal law, without giving effect to the
principles of conflict of laws of such State.

 

5

--------------------------------------------------------------------------------


 

(c)                                  Notwithstanding Section 10(b), you agree
and acknowledge that, ACI will not be required to seek or participate in
arbitration regarding any actual or threatened breach of your covenants in
Section 5 but may pursue its remedies, including injunctive relief, for such
breach in a court of competent jurisdiction in Douglas County, Nebraska, or in
the sole discretion of ACI, in a court of competent jurisdiction where you have
committed or are threatening to commit a breach of your covenants, and no
arbitrator may make any ruling inconsistent with the findings or rulings of such
court.

 

11.                                 The parties agree that this Agreement will
be administered in accordance with Section 409A of the Internal Revenue Code of
1986, as amended, and the rules and regulations promulgated there under (the
“Code”).  The parties agree that this Agreement will be amended as may be
necessary to fully comply with Section 409A of the Code and any Treasury
pronouncements relating thereto in order to preserve the payments and benefits
provided hereunder to the extend possible without additional cost to the
Company.

 

 

 

 

/s/ Mark Vipond

 

 

Mark Vipond

 

 

 

 

 

 

 

 

ACI Worldwide, Inc.

 

 

 

 

By:

/s/ Philip G. Heasley

 

Its:

President and Chief Executive Officer

 

6

--------------------------------------------------------------------------------


 

GENERAL RELEASE

 

In exchange for the payments and benefits set forth in the letter agreement
between ACI Worldwide, Inc. (the “Company”) and me dated August 11, 2008 (the
“Letter Agreement”), and to be provided following the Effective Date of this
General Release which is August 11, 2008 and subject to the terms of the Letter
Agreement, and my execution and delivery of this General Release after the
Termination Date (as defined in the Letter Agreement):

 

1.                                       On behalf of myself, my agents,
assignees, attorneys, heirs, executors, and administrators, I hereby release the
Company and its predecessors, successors and assigns, its and their current and
former parents, affiliates, subsidiaries, divisions and joint ventures including
but not limited to (individually and collectively, “ACI”); and all of their
current and former officers, directors, employees, and agents (individually and
collectively, “Releasees”) from any and all controversies, claims, demands,
promises, actions, suits, grievances, proceedings, complaints, charges,
liabilities, damages, debts, taxes, allowances, and remedies of any type,
including but not limited to those arising out of my employment with the Company
(individually and collectively, “Claims”) that I may have by reason of any
matter, cause, act or omission.  This release applies to Claims that I know
about and those I may not know about occurring at any time on or before the date
of execution of this General Release.

 

2.                                       This General Release includes a release
of all rights and Claims under, as amended, Title VII of the Civil Rights Act of
1964, the Age Discrimination in Employment Act of 1967, the Rehabilitation Act
of 1973, the Civil Rights Acts of 1866 and 1991, the Americans with Disabilities
Act of 1990, the Employee Retirement Income Security Act of 1974, the Equal Pay
Act of 1963, the Family and Medical Leave Act of 1993, the Fair Labor Standards
Act of 1938, the Older Workers Benefit Protection Act of 1990, the Occupational
Safety and Health Act of 1970, the Worker Adjustment and Retraining Notification
Act of 1989, the Sarbanes-Oxley Act of 2002, the Nebraska Fair Employment
Practice Act, the Nebraska Act Prohibiting Unjust Discrimination in Employment
Because of Age, Nebraska Wage and Hour Act, as well as any other federal, state,
or local statute, regulation, or common law regarding employment, employment
discrimination, termination, retaliation, equal opportunity, or wage and hour. 
I specifically understand that I am releasing Claims based on age, race, color,
sex, sexual orientation or preference, marital status, religion, national
origin, citizenship, veteran status, disability, and other legally protected
categories.

 

3.                                       This General Release also includes a
release of any Claims for breach of contract, any tortious act or other civil
wrong, attorneys’ fees, and all compensation and benefit claims including
without limitation Claims concerning salary, bonus, severance and any award(s),
grant(s), or purchase(s) under any equity and incentive compensation plan or
program or the Stock and Warrant Holders’ Agreement among ACI Holding, Inc and
the several stock and warrant holders named in appendix I thereto, dated
December 30, 1993 and the Change in Control Employment Agreement between you and
ACI Worldwide, Inc. dated as of August 31, 2007.

 

4.                                       In addition, I am waiving my right to
pursue any Claims against the Company and Releasees under any applicable dispute
resolution procedure, including any arbitration policy.

 

 

 

/s/ Mark Vipond

 

 

Mark Vipond

 

--------------------------------------------------------------------------------